UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-2399



ANDREW MIIRO,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A74-642-948)


Submitted:   August 30, 2004            Decided:   September 24, 2004


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Fatai A. Suleman, AMOROW & KUM, P.A., Takoma Park, Maryland, for
Petitioner. Peter D. Keisler, Assistant Attorney General, Carl H.
McIntyre, Jr., Senior Litigation Counsel, John L. Davis, OFFICE OF
IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                 Andrew Miiro, a native and citizen of Uganda, petitions

for review of an order of the Board of Immigration Appeals (Board)

affirming the Immigration Judge’s (IJ) denial of his applications

for asylum, withholding of deportation, and relief under the

Convention Against Torture.

                 Miiro    first    disputes    the   IJ’s     negative     credibility

finding, asserting that he established his eligibility for asylum.

Upon       our   review    of     the    administrative     record,   we    find   that

substantial evidence supports the IJ’s conclusion that Miiro failed

to   establish       eligibility         for   the   relief    sought.       8   U.S.C.

§ 1105a(a)(4) (1994);* Figeroa v. INS, 886 F.2d 76, 78 (4th Cir.

1989).       Miiro thus cannot meet the higher standard for withholding

of deportation.            See INS v. Cardoza-Fonseca, 480 U.S. 421, 430

(1987).

                 Miiro also contends that the Board violated his right to

Due Process in declining to grant his motion to submit new evidence

on country conditions.                  We find this contention to be without

merit.       See Rusu v. INS, 296 F.3d 316, 324 (4th Cir. 2002).




       *
      We note that 8 U.S.C. § 1105a(a)(4) was repealed                            by the
Illegal Immigration Reform and Immigrant Responsibility Act                      of 1996
(IIRIRA) effective April 1, 1997.       Because this case                        was in
transition at the time the IIRIRA was passed, 8                                   U.S.C.
§ 1105a(a)(4) is still applicable under the terms                                of the
transitional rules contained in § 309(c) of the IIRIRA.

                                            - 2 -
        Accordingly, we deny the petition for review.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                   PETITION DENIED




                              - 3 -